EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Schwartzman on 11 January 2022.
In the Amendments to the Claims of 08/16/2021:
In Claim 1, at line 2, the recitation ‘a carboxybenzoylating agent’ has been replaced by the recitation ‘phthalic anhydride’.

	A Pre-Appeal Brief conference was held on 06 January 2022. It was decided that the pending claims are allowable over the prior art.
	Claims 1-8 are pending in the case. 
The Terminal Disclaimer filed on 20 December 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 16/521,253 (‘253) has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejection of Claims 1-8 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application No. 16/521,253 (‘253), of record in the Office Action dated 21 September 2021 is withdrawn.
	
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cho does not teach neutralization with a basic substance. The secondary reference Otoshi teaches washing the product until the pH of the wash liquid reaches 7. The basic substance (calcium hydroxide) is added during the washing step.
There is no suggestion and motivation in the combined teachings of the prior art to neutralize the suspension to a pH in the claimed range before the washing step as done in the claimed process. Applicant has shown via comparative results that the acid impurity content at pH values of from 4.10 to 5.50 is lower than that at pH 5.10 (Table A). This result cannot be predicted from the combined teachings of the prior art and is unexpected.
Therefore, pending claims 1-8 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623